‘Appeal by alleged employer from a decision of the Unemployment Insurance Appeal Board which determined that claimant was an employee of the Aluminum Cooking Utensil Co. and not an independent contractor. The identical question was before the court in Matter of Levine v. Aluminum Cooking Utensil Co,, Inc, (258 App. Div. 1023). This court held that Levine was an independent contractor and the decision was affirmed (sub nom. Matter of Levine, 283 N. Y. 577). Determination reversed and claim dismissed, with costs to appellant against the Industrial Commissioner. Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ., concur.